Russell, J.
In the above-entitled case separate judgments with separate bills of costs were entered in favor of the successful plaintiffs. This motion was made for an order to vacate the separate and individual judgments and direct in place thereof a single judgment in a consolidated action with one bill of costs, which also shall exclude any allowance of witness fees and mileage to the separate successful plaintiffs.
The authorities seem to hold that where a motion for consolidation has been made the successful party shall be entitled to only the costs of the consolidated action unless the right to tax the costs of the individual actions is reserved in the order of consolidation. (Blake v. Michigan, S. & N. Ind. R. Co., 17 How. Pr. 228; Hiscox v. New Yorker Staats-Zeitung, 3 Misc. 110; Kelley v. Kelley, 123 id. 583.)
I am, therefore, of the opinion that only one judgment should be entered with one bill of costs from the time of the consolidation of the original actions to the time when the judgment was rendered.
Said judgment shall also exclude any allowance of witness’ fees and mileage to any plaintiff, as such plaintiff.
Submit order on notice.